DETAILED ACTION
Claims 126-145 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I (claims 126-142) in the reply filed on October 29, 2021 is acknowledged.
Claims 143-145 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/US2018/029473, filed April 25, 2018, which claims the benefit of provisional application No. 62/489,849, filed April 25, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 23, 2019 and November 24, 2021, as well as the five (5) page information disclosure statement 
As to the information disclosure statement comprising 26 pages, also submitted on December 9, 2021, it is noted that this IDS is a duplication of the 26-page IDS submitted on November 24, 2021.

Drawings
The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification - Objection
The use of the term Alexa Fluor®, e.g. Alexa Fluor 488, Alexa Fluor 594, as well as the use of the term Thermo Cryotome FE, i.e. Thermo Scientific™ Cryotome™ FE, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized (i.e. ALEXA FLUOR® 488) wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Claim Objections
Claims 129 and 135-137 are objected to because of the following informalities:  typographical error. 
As to claim 129, it is noted there is a “period” between the number “127” and the word “wherein”.  Given that claim 129 already ends with a period, the period after “127” appears to be a typographical error.
 Each of claims 135-137 recite the term “collagen compositions” (plural).  However, this appears to be a typographical error since each of the claims from which claims 135-137 depend, recite the singular form of the claimed composition, specifically “…collagen composition…”.
Appropriate correction is required.

Claim Interpretation
Claims 126-134 and 140-142 recite the phrase “engineered collagen”.  It is noted that Applicant’s disclosure does not provide a specific definition regarding the term “engineered”.  It is noted that the dictionary definition of “engineered” includes the meaning ‘to construct’ or ‘to lay out’ (Merriam-Webster: definition of “engineered”; see PTO-892).  Thus, Applicant’s use of the term “engineered” is directed to the manner in which the collagen has been produced, i.e. a product-by-process limitation.  
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the collagen has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the collagen, rather any composition comprising collagen having some aligned collagen fibrils would appear to read on the engineered collagen.

Claims 134-139 recite the phrase “tissue implant”.  It is noted that claims 134-139 are directed to a composition, per se.  Although claims 134-139 recite the phrase “tissue implant”, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “tissue implant”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02

Likewise, regarding claims 134-137, and the phrase “for human or veterinary use”, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  

Regarding claim 140, it is noted that the claim is directed to a composition, per se, i.e. an engineered collagen composition comprising aligned collagen fibrils. Although claim 140 recites the composition is prepared by a process comprising extruding a 
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product by process limitations are considered, the process imparts the features of forming a solid collagen composition having some number of aligned collagen fibrils.  Thus, any composition comprising solid collagen having some aligned collagen fibrils would appear to read on the claimed composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 138 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 138, which depends from claim 137, recites “The tissue implant of claim 137, wherein the tissue is muscle, skeletal muscle, nerve, tendon, or ligament.”
It is unclear as to how claim 138 is a tissue given that claim 137 does not recite any specificity regarding the cell type that would be required to form a tissue.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 126-142 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
The rationale set forth below conforms to current Office practice for examination of claims under § 101.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
Claims 126 and 134:  Claims 126 and 134 are directed to a collagen composition comprising aligned collagen fibrils (claim 126) and a tissue implant comprising the engineered collagen composition (claim 134).
	As is recognized by the instant specification (paragraphs [0043], [0048] and [0067]), the collagen can be obtained from pigs, bovine (cows) and humans.
Furthermore, as discussed above at Claim Interpretation, although the claims recite the phrase “engineered collagen”, Applicant’s specification does not provide a specific definition regarding the term “engineered”. There is no indication in the specification 
	Further regarding claim 126 and the limitation that the collagen composition comprises aligned collagen fibrils, it is noted that JPK Instruments, Collagen: levels of structure and alignment (see PTO-892), evidences that collagen molecules align along the axis and group to form collagen fibrils, and the collagen fibrils also align to form the tough micron-sized collagen fibers found in ligaments (Collagen structure and function, left column, third paragraph, page 1 of 6).  JPK Instruments at Figs. 1-3 further illustrate the aligned collagen fibrils.
	Further regarding claim 134 and the limitation that the composition is a tissue implant for human or veterinary use, it is noted, as set forth above at Claim Interpretation, the phrases “tissue implant” and “for human or veterinary use” are considered only to be directed to intended use which does not further define or limit the composition, per se.  
Thus, the claimed composition does not have markedly different characteristic from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claims 127 and 135:  Claim 127 depends directly from claim 126 and further defines the collagen composition as further comprising cells.  Claim 135 depends directly from claim 127 and further defines the composition is a tissue implant.  Claim 135 does not recite any additional elements other than the collagen composition of claim 127.  As recognized by the instant specification at paragraphs [0004] and [0023], the cells can be obtained from native muscle biopsies or adipose tissue, for example.  

Further regarding claim 135 and the limitation that the composition is a tissue implant for human or veterinary use, it is noted, as set forth above at Claim Interpretation, the phrases “tissue implant” and “for human or veterinary use” are considered only to be directed to intended use which does not further define or limit the composition, per se.  
Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claims 128-129: Claim 128 depends from claim 126 and claim 129 depends from claim 127. Claims 128 and 129 further defines the collagen composition comprises polymerized oligomeric collagen. These limitations do not limit the claimed composition in such a way that is markedly different in structure or function from their natural counterpart given that Bailey (Biopolymers, 2010; 95(2): 77-93; IDS 11/24/2021) evidences that native collagen is a natural polymer, i.e. polymerized (Introduction, right column, first paragraph, page 77) and naturally-occurring collagen cross-links give rise to oligomers (Introduction, left column, third paragraph, page 78).  Thus, the claimed composition does not have markedly different characteristic from what occurs in nature 
Claims 130-133: Claims 130-133 further defines the cell types, e.g. stem cells, muscle cells.  The cell types are recited in a general manner. There is no indication that the cells are markedly different from their natural counterparts.  Therefore, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the combination of two natural products. 
Thus, the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claims 136-137: Claim 136 depends from claim 128 and claim 137 depends from claim 129. Claims 136 and 137 do not recite any additional elements other than the compositions recited in claims 128 and 129.  Claims 136 and 137 further defines the composition is a tissue implant for human or veterinary use.  However, as discussed above regarding claims 134 and 135, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se. Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claim 138:  Claim 138 further defines the type of tissue, e.g. muscle, nerve.  The tissue types are recited in a general manner. There is no indication that the tissue types are markedly different from their natural counterparts.  Therefore, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the natural counterpart. 

Claim 139:  Claim 139 depends from claim 138 and further defines the cell types.  The cell types are recited in a general manner. There is no indication that the cells are markedly different from their natural counterparts.  Therefore, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the combination of two natural products. 
Thus, the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claim 140: As discussed above at Claim Interpretation, it is noted that claim 140 is directed to a composition, per se, i.e. an engineered collagen composition comprising aligned collagen fibrils. Although claim 140 recites the composition is prepared by a process comprising extruding a polymerizable oligomeric collagen solution to form a solid collagen construct wherein the solid collagen construct comprises aligned collagen fibrils, these limitations are directed to the manner by which the product has been produced.  
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product by process limitations are considered, the process imparts the features of forming a solid collagen composition having some number of aligned collagen fibrils.  As set forth above regarding claim 126, such a composition does not have markedly different characteristic from what occurs in nature and is a "product 
Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claims 141 and 142:  Claim 141 depends from claim 140 and further defines the claimed composition further comprises cells.  The cells are recited in a general manner. There is no indication that the cells are markedly different from their natural counterparts.  Therefore, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the combination of two natural products. Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Further regarding claim 142, claim 142 further defines the types of cells, e.g. stem cells, progenitor cells.  However, the cell types are recited in a general manner. There is no indication that the cells are markedly different from their natural counterparts.  Therefore, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the combination of natural products. 
Thus, the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).

The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B).  
In view of the above and considered as a whole, the claimed composition does not have markedly different characteristics from what occurs in nature and such elements discussed above are not significantly more than the indicated judicial exceptions.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101 (Step 2B: NO).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 126, 128, 134, 136 and 140 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al., (US 2015/0105323; IDS 11/24/2021) (“Novak”).
Novak is directed to an engineered collagen composition (Abstract).
Regarding claims 126 and 128, Novak discloses a composition prepared from pig skin oligomer collagen. The collagen was polymerized at a concentration of 5 mg/ml prior to being subjected to confined compression. The fibril microstructure of the collagen composition was determined, and as shown in FIG. 1, a gradient was observed with densification and fibril alignment near the upper construct regions, progressing to a random homogenous, low-fibril density within the lower region of the construct. Novak’s FIG. 3 shows the high density and low density regions (Example 1, paragraphs [0176]-[0178]).  Novak’s FIG. 3 illustrates the high-density regions result in fibril aggregates that are aligned in the horizontal direction (paragraph [0094]). Thus, Novak’s composition disclosed at Example 1 is an engineered collagen composition comprising polymerized oligomeric collagen having aligned collagen fibrils, thus anticipating claims 126 and 128.
Regarding claims 134 and 136, claim 134 depends from claim 126 and claim 136 depends from claim 128.  As set forth above at Claim Interpretation, although claims 134 and 136 recite the limitation “A tissue implant for human or veterinary use”, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02

Regarding claim 140, it is noted as set forth above at Claim Interpretation, 
if the product by process limitations are considered, the process imparts the features of forming a solid/polymerized collagen composition having some number of aligned collagen fibrils.  Therefore, Novak’s composition comprising polymerized oligomeric collagen having aligned collagen fibrils disclosed at Example 1, anticipates claim 140.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 127, 129-133, 135, 137-139, 141 and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Novak, as applied to claims 126, 128, 134, 136 and 140, as set forth above.
The teaching of Novak is set forth above and anticipates claims 126, 128, 134, 136 and 140.
Regarding claims 127, 129-131, 141 and 142 and the limitations regarding the composition further comprising cells (claims 127 and 141), and specifically stem cells (claims 130, 131 and 142), it is noted that Novak’s Example 1 does not further disclose the collagen composition comprising cells. However, Novak’s Example 7 (paragraphs [0208]-[0209]) teaches preparing a cellularized high-density collagen composition 
Thus, Novak does render obvious an engineered collagen composition comprising polymerized oligomeric collagen having aligned collagen fibrils and further comprising adipose-derived stem cells, that is, Novak teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a composition comprising an engineered collagen composition comprising polymerized oligomeric collagen having aligned collagen fibrils and further comprising adipose-derived stem cells is within the scope of the teachings of Novak, and thus renders the invention of claims 127, 129-131, 141 and 142 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to combine the collagen composition with adipose-derived stem cells.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Novak.
Further regarding claim 129 and the limitation that the collagen composition comprises polymerized oligomeric collagen, it is noted that Novak’s Example 1 discloses a composition prepared from pig skin oligomer collagen and the collagen was polymerized at a concentration of 5 mg/ml prior to being subjected to confined compression, thus meeting the limitation of claim 129.
Regarding claims 132-133 and the limitation directed to the claimed cell types, it is noted that although Novak’s teaching at Example 7 discloses the composition further comprising adipose-derived stem cells, Novak’s Example 7 does not further teach the cells are muscle, skeletal muscle, nerve, tendon, or ligament cells, as recited in 
Thus, Novak’s teaching as a whole does render obvious an engineered collagen composition comprising polymerized oligomeric collagen having aligned collagen fibrils and further comprising muscle cells, that is, Novak teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a composition comprising an engineered collagen composition comprising polymerized oligomeric collagen having aligned collagen fibrils and further comprising muscle cells is within the scope of the teachings of Novak, and thus renders the invention of claim 132-133 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to combine the collagen composition with cells.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Novak.
Regarding claims 135 and 137, as set forth above at Claim Interpretation, although claims 135 and 137 recite the limitation “A tissue implant for human or veterinary use”, this limitation is considered only to be directed to an intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
It is additionally noted that claims 135 and 137 do not recite any additional components other than the collagen compositions recited in claims 127 and 129, 
Regarding claim 138, Novak’s Example 14 teaches seeding the collagen construct with smooth muscle cells, thus Novak’s teaching renders obvious the tissue implant is muscle tissue, thus meeting the limitation of claim 138.
Regarding claim 139, as set forth above regarding claims 132 and 133, Novak’s Example 7 teaches the cells are adipose-derived stem cells, thus meeting the limitation of claim 139.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EVELYN Y PYLA/             Examiner, Art Unit 1633